Citation Nr: 1641671	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-24 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of prostate cancer, to include as due to in-service chemical exposure.

3.  Entitlement to service connection a pulmonary disability, to include interstitial fibrosis, to include as due to asbestos exposure.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971 and from January 1991 to June 1991.  He had additional periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The November 2009 rating decision denied entitlement to service connection for anxiety and prostate cancer.  A notice of disagreement was received in December 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in May 2010.

The February 2011 rating decision denied entitlement to service connection for bilateral hearing loss and interstitial pulmonary fibrosis.  A notice of disagreement was received in February 2011, a statement of the case was issued in February 2012, and a substantive appeal was received in February 2012.

In December 2011, the Veteran testified at a personal hearing with respect to the issues of entitlement to service connection for hearing loss and interstitial pulmonary fibrosis before a Decision Review Officer (DRO) at the Columbia RO.  A transcript of this hearing was prepared and associated with the claims file.


In July 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In November 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board has expanded the issue of entitlement to service connection for interstitial fibrosis to more broadly include entitlement to service connection for a pulmonary disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Subsequent to the most recent (August 2014) supplemental statement of the case, the Veteran has submitted additional evidence to the Board.  In July 2016, the Veteran's accredited representative submitted a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304. 

The issues of entitlement to service connection for interstitial fibrosis and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran does not have a bilateral hearing loss disability for VA purposes.  

2.  The Veteran did not exhibit prostate cancer in service or within one year after discharge from service, and prostate cancer is not otherwise shown to be associated with his active service, to include with any in-service chemical exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for establishing entitlement to service connection for residuals of prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes that an evidentiary development letter dated in September 2009 advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for prostate cancer, while evidentiary development letters dated in June 2010 and July 2010 advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for bilateral hearing loss.  The September 2009 letter was sent prior to the initial adjudication of the Veteran's prostate cancer claim in November 2009, and the June 2010 and July 2010 letters were sent prior to the adjudication of his bilateral hearing loss claim in February 2011.  The appellant was advised in these letters of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, service personnel records, available private medical records, and VA medical records. 

The RO arranged for the Veteran to undergo VA examinations in connection with his hearing loss claim in July 2010 and January 2012, and in connection with his prostate cancer claim in January 2014.  In July 2014, the examiner who conducted the January 2014 VA examination provided an addendum opinion.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to service connection.  The examination reports reflect review of the claims file and interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and performed appropriate examinations.  Results of the audiology examinations were described in detail to allow the Board to conclude that the Veteran does not, in fact, satisfy the criteria to demonstrate a current hearing loss disability that satisfies any of the VA criteria of 38 C.F.R. § 3.385.  The prostate cancer examination report describes the basis for finding no etiological link between the Veteran's prostate cancer and service, to include in-service chemical exposure.  For these reasons, the Board concludes that the VA examination reports of record in this case provide adequate bases for a decision on the Veteran's service connection claims.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system and malignant tumors, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Sensorineural hearing loss is considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).

A.  Bilateral Hearing Loss

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  He essentially contends that this hearing loss developed as a result of in-service acoustic trauma.  To summarize, he testified at his July 2013 Board hearing that he suffered acoustic trauma when he "was on board a warship and I served on two aircraft carriers.  On the Wasp, I was on like ammo handing for the 5-F 38's.  I was exposed to helicopter and jet noise."  He provided a much more detailed description of his noise exposure at his December 2011 DRO hearing.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the evidence of record, the Veteran underwent VA examinations in July 2010 and January 2012.  

At the time of the July 2010 VA examination, the Veteran's audiogram readings were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
20
LEFT
5
5
5
5
10

The puretone threshold average was 11.25 decibels in the right ear and 6.25 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  

The results of the July 2010 VA examination report do not satisfy any of the 38 C.F.R. § 3.385 criteria to be considered a hearing loss disability in either ear for VA purposes.  Specifically, none of the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test are not less than 94 percent.  38 C.F.R. § 3.385.  Therefore, the Board finds that the Veteran did not have hearing loss that satisfies the VA criteria to be considered a hearing loss disability in either ear at the time of the July 2010 VA examination.  

At the time of the January 2012 VA examination, the Veteran's audiogram readings were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
10
10
10
15
20

The puretone threshold average was 15 decibels in the right ear and 13.75 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  In terms of functional impairment, the Veteran reported that he has difficulty hearing and understanding conversational speech.  The VA examiner opined that it is at least as likely as not that the Veteran's present right ear hearing loss is related to his military service, but that it is less likely as not that the Veteran's left ear hearing loss is related to military service.  

The Board acknowledges that the January 2012 VA examiner opined that the Veteran has right ear hearing loss that is at least as likely as not related to service.  However, the findings of the January 2012 VA examination report do not satisfy any of the 38 C.F.R. § 3.385 criteria to be considered a hearing loss disability in either ear for VA purposes.  Specifically, none of the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test are not less than 94 percent.  38 C.F.R. § 3.385.  Therefore, the Board finds that the Veteran did not have hearing loss that satisfies the VA criteria to be considered a hearing loss disability for VA purposes in either ear at the time of the January 2012 VA examination.  

In making this decision, the Board has reviewed the remaining evidence of record, including the Veteran's private hearing evaluations from his employment at Continental Tires.  The Board notes, however, that the most recent of these records is dated in 2005, which is approximately five years prior to his May 2010 date of claim.  In any event, none of these audiometric examination reports demonstrates that the Veteran had a hearing loss disability for VA purposes.  

The Board acknowledges that the Veteran himself believes that he has a current hearing loss disability.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, while the Veteran is competent to describe hearing difficulties, he does not possess the necessary medical expertise to diagnose a hearing loss disability pursuant to VA regulations.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a diagnosis of a current hearing loss disability, service connection cannot be granted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to service connection for bilateral hearing loss is not warranted.

B.  Residuals of Prostate Cancer

The Veteran has also claimed entitlement to service connection for residuals of prostate cancer based on in service chemical exposure.  At his July 2013 Board hearing, the Veteran testified that he had worked around bombs, and he had worked in the laundry and dry-cleaning.  

The Veteran underwent a VA prostate cancer examination in January 2014.  The resulting examination report notes that the Veteran's prostate cancer occurred in 2006 and describes his course of treatment.  It notes that the prostate cancer is in remission and describes the residuals of this disability.  No etiology opinion was provided.  

A July 2014 addendum opinion from the examiner who had conducted the January 2014 examination reflects review of the claims file and prior interview and examination of the Veteran.  Based on the above, the examiner opined that "it is less likely as not that veteran's prostate cancer can be linked to military service."  He found that "[t]here is no one incident/event that occurred in service that may have caused his prostate cancer."  He noted that the Veteran had no documented Agent Orange exposure (nor, the Board notes, has any such exposure been alleged).  He also found it relevant that there is no "exposure that is acknowledeged [sic] by the VA for causing prostate cancer for which he may have been [exposed] in service."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, the only competent medical opinion of record reflects that the residuals of the Veteran's prostate cancer (and, therefore, the prostate cancer itself), are not etiologically related to his military service.  This examination report is authored by an individual who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  His opinion expressly notes review of the claims file.  The claims file contains the Veteran's own personal statements in which he has described the nature of his contentions.  Specifically, the Veteran contends that in-service chemical exposure caused his prostate cancer.  The VA examiner, however, could find no incident or event in service that may have caused the Veteran's prostate cancer.  Because the examiner was familiar with the Veteran's contentions through his own review of the claims file and through the Veteran's description of his contentions to the examiner on examination, the examiner was aware of the specific substances and chemicals that the Veteran believed had caused his prostate cancer.  The examiner's knowledge of no in-service incident or exposure that could have caused the prostate cancer contemplates the totality of the Veteran's in-service chemical exposures, and is probative negative evidence in this case.  

The Board notes that the only other opinion of record comes from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, the question of whether the diagnosis of prostate cancer is etiologically linked to in-service chemical exposure is of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  
 
In short, prostate cancer was not incurred in service and did not manifest within one year of separation from service.  Nor has competent medical evidence been presented demonstrating that the Veteran's prostate cancer is etiologically linked to service.  The Board therefore finds that the preponderance of the evidence is against granting service connection for residuals of prostate cancer, either on a direct basis or on a presumptive basis.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to service connection for residuals of prostate cancer must be denied.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for residuals of prostate cancer, to include as due to in-service chemical exposure, is denied.


REMAND

The Veteran has also claimed entitlement to service connection for a pulmonary disability, to include interstitial fibrosis.  He essentially contends that this disability was caused by in-service asbestos exposure.  

Specifically, the Veteran contends that he was exposed to asbestos while serving aboard the USS Wasp.  He testified at his July 2013 Board hearing that the Wasp was in the shipyard for a year overhaul and that he would go on "fire watch, to go with the civilians ... just to sit there when they cut the asbestos insulation off the pipe or welding."  He reported that he did not a have a mask and that the asbestos would "fall down."   He said that he would sometimes "be sitting there maybe a whole day where they're working cutting it out....  [I]t was in the air and then you ... couldn't help from breathing it."  He testified at his December 2011 DRO hearing that he lived, slept, and worked in this environment while they were making the repairs.

Concerning reports of post-service asbestos exposure, a February 2010 medical record from Dr. J.C. reflects that the Veteran reported that he "has a history of exposure to asbestos materials while working in the textile industry from 1966-1981.  He states that he worked in the print shop and also worked as a roller printer.  He also swept and blew down."  Dr. J.C. reviewed the June 2009 x-ray findings and the January 2010 record from Dr. J.P., as well as a February 2010 pulmonary function test (PFT).  He stated that, "[b]ased upon the medical history given by this patient, the abnormal chest x-ray, the patient's asbestos exposure, and adequate latency, it is my opinion to a reasonable degree of medical probability that this patient suffers from bilateral asbestos related lung disease."  

The January 2011 VA examination report notes that the Veteran reported that he served in two two-year tours in the Navy from 1967 to 1971.  He stated that, "[i]n the first tour, ... he was on the deck department, and was involved in refueling the ship with gas fuel, painting and cleaning."  In the second tour, "he was in supply, laundry and dry cleaning department."  

At the January 2011 VA examination, he reported that, "from 1971 to 1981, he was working in the textile industry, working with rolling paint machines, which were to put designs on clothes.  He states he had asbestos exposure when he was in the textile industry."  He also reported that, "[f]rom 1981 to 2006, he was involved with a tire manufacturing company, and he states he had asbestos exposure also."
  
He testified at his December 2011 DRO hearing that he had worked in a print shop when he left the Navy in 1971, noting that he did not work in an area with asbestos.  After that, he worked for about a year "at the Wikoff, where they make color ... there's no asbestos there."  Next he worked at General Tire, where he stayed for 25 years.  He noted that there was asbestos in the plant, but not in the area that he worked in.

The Veteran testified at his July 2013 Board hearing that he "worked in a textile plant.  I didn't work there long."  He also reported that he "worked at a tire manufacturer for 25 years" and stated that "[t]he department I worked in didn't have no asbestos in it."  He described his duties at the tire company and reported that he worked in a big warehouse with no insulation in it.

In January 2011, the Veteran underwent a VA respiratory examination.  The resulting examination report reflects review of the claims file and interview and examination of the Veteran. This report summarizes, in relevant part, the Veteran's reported in-service and post-service asbestos exposure.  Based on the above, the examiner determined that "[t]he Veteran's current diagnosis of bilateral interstitial fibrosis is less likely as not related to his minimal probability of exposure to asbestos while he was in active duty, and more likely than not related to his post-service employment in the textile industry and tire manufacturing."  In his rationale, the examiner noted that the claims file reflects that the Veteran's service records reflect that he had "minimal asbestos exposure" in service.  He noted that, even though the Veteran served on ship, he "was involved mainly in the cleaning department and laundry, and some other odd jobs in the Navy, with no significant asbestos exposure."  He noted that the Veteran's "most prolonged asbestos exposure was when he was in the textile industry from 1971 to 1981, and then from 1981 to 2006 when he was involved in tire manufacturing, and per his report, he had asbestos exposure in his civilian job."  The examiner stated that, "based on his extensive nonservice-related jobs and civilian jobs, he had a significant amount of asbestos exposure, and very minimal asbestos exposure while he [w]as in the Navy."  

In December 2011, the January 2011 VA examiner again interviewed the Veteran in order to respond to a request that he opine as to "whether the Veteran's current diagnosis of bilateral interstitial fibrosis is related to minimal probability of exposure to asbestos, or related to post-service employment in textile industry from 1971 to 1981."  Ultimately, the examiner concluded "at this time I cannot resolve this issue without resorting to mere speculation."  He noted that the Veteran was currently denying that he had had any civilian asbestos exposure, despite reporting at the prior examination "that he had prolonged asbestos exposure working in the textile industry and working in tire manufacturing."  He noted that, "[i]f service records show that he had minimal asbestos exposure, then, I would not relate his current lung condition to his minimal asbestos exposure in the service."  

Even though the claims file does not contain the actual examination request, the opinion that is provided in the January 2011 VA examination report clearly indicates that the examiner was basing his opinion on his own determination with respect to how much asbestos exposure the Veteran had in service.  For example, the examiner's determination that the Veteran had "minimal asbestos exposure" in service is based, in part, on his own determinations concerning the nature of the Veteran's in-service activities.  The Board notes, however, that, pursuant to VA Adjudication Manual, M21-1, Part IV, Subpart ii, 1,H,29,b (M21-1), the "rating activity is responsible for determining whether or not the evidence of record confirms the veteran was exposed to asbestos during service."  (The "rating activity" is defined as "a group of specially qualified employees vested with the authority to make decisions and take other actions on claims that require a rating decision."  M21-1, Part III, Subpart iv, Chapter 1.)  The Board logically interprets the M21-1 as conferring upon the rating activity the authority to determine how much asbestos exposure the Veteran suffered in service and from what sources, rather than merely answering the binary question of whether the Veteran was or was not exposed to any asbestos during service.  That is, the authority to determine the Veteran's level of asbestos exposure in service rests with the rating activity.  

The Board observes that, in the case at hand, no determination has been made by the rating activity with respect to whether the Veteran was exposed to asbestos in service under the circumstances that he described at his Board hearing, for example.  Specifically, the Board is referring to the Veteran's reports of high levels of asbestos exposure while serving aboard the Wasp while in drydock during renovation.  The Veteran's descriptions of such exposure suggest the possibility that the Veteran may, in fact, have been exposed to significantly more asbestos than would be indicated by his work in the laundry and dry-cleaning.  It falls within the authority of the rating activity to determine whether the Veteran suffered asbestos exposure during the Wasp renovations and, if so, how much asbestos exposure he suffered.  This determination is a finding of fact, not a medical determination.  Because it appears that the VA examiner, rather than the rating activity at the Columbia RO, made this determination, a remand is required so that the RO's rating activity may make a factual determination on in-service asbestos exposure.  

The rating activity is also responsible for "ensuring that development is accomplished to determine whether the veteran was exposed to asbestos (as a result of his/her occupation, for example) before or after service."  M21-1, Part IV, Subpart ii, 1,H,29,b.  Estimating the amount of asbestos exposure that occurred outside of service is central to the rating activity's performance of this duty.  The December 2011 VA examiner was, in part, unable to offer an etiology opinion without resort to speculation because he was uncertain of (1) the amount of in-service asbestos exposure, and (2) the amount of post-service occupational asbestos exposure.  The former difficulty arose because the examiner had not been provided an estimate of how much asbestos exposure the Veteran suffered during service.  The latter difficulty arose due to the Veteran's express denial of previously-endorsed descriptions of such exposure.

The Court has held that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without resorting to speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In the case at hand, the examiner was able to identify information that would be required in order for him to provide an adequate opinion.  Specifically, he would need to know (1) the amount of the Veteran's in-service asbestos exposure, and (2) the amount of the Veteran's post-service asbestos exposure.  The Board notes that it is the duty of the rating activity to determine both of these pieces of information.  Thus, it is necessary to remand this claim so that the rating activity may make the requested factual determinations and so that an opinion may be obtained with respect to the underlying service connection claim.

In estimating the amount of the Veteran's in-service asbestos exposure, the rating activity is directed to consider the information contained in the Veteran's service treatment records and service personnel records concerning the nature of his duties, as well as his lay testimony concerning his duties when the USS Wasp was undergoing an overhaul.  The rating activity must make a specific finding concerning the credibility of the Veteran's testimony.

In estimating the amount of the Veteran's post-service asbestos exposure, the rating activity is directed to make specific findings concerning the credibility of the Veteran's conflicting statements on the amount of asbestos exposure the Veteran suffered during various periods of post-service employment.  

The Veteran has also claimed entitlement to service connection for an acquired psychiatric disability, to include PTSD.  He has cited several stressor events that he believes are responsible for such disability, and his records reflect that he has been assessed by a VA psychiatrist as having major depressive disorder, recurrent, and PTSD, non-combat.    

The Veteran has identified several stressors that he contends have caused PTSD or another current psychiatric disability.  The most prominent of these was described by the Veteran at his July 2013 Board hearing as follows:

	Just when we left Boston, we went to (indiscernible) to pick up ammo and like bombs and stuff for the - and like the flight decks would come up to the dock and then we had a crane to pick them up and put it up to the flight deck to unload it.

	Okay, when we was up there, like I said, a crane picked one up and going to load the flight deck and some kind of way the strap broke or it tilted and the bombs dropped.  Everybody around me doing something or other, just some of them just got off the flight deck.  I couldn't move.  I don't know why I couldn't move and to this day I think about it.  

The Veteran estimated that this event had occurred in March or April 1968.  On his May 2010 substantive appeal, the Veteran reported that this incident occurred while they were stationed at Earl, New Jersey.

The Veteran's service personnel records reflect that he was transferred to the USS Wasp on September 25, 1967, and that he reported on October 1, 1967.  He was transferred to the USS John F. Kennedy on May 23, 1968.  He reported to the John F. Kennedy Precon Unit on June 8, 1968, and reported at the USS John F. Kennedy itself on September 7, 1968.  Based on this timeline, the Board surmises that the above stressor would have occurred on the USS Wasp.  The Board finds that there is sufficient information regarding this reported stressor to attempt stressor verification through the Joint Services Records Research Center (JSRRC).  Research of a ship's deck logs would be expected to include reports of a wide variety of occurrences, including any accidents.  The Board finds that it is necessary to remand this claim in order to attempt to verify this stressor, as well as any other stressor that may satisfy the criteria to allow for verification attempts.  

On remand, the Veteran should also be asked to fill out a stressor verification form on which he describes any reported stressors, and appropriate measures should be taken to attempt verification of any stressors that he reports.

Finally, while this case is on remand, the AOJ should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate these records with the claims file.  

2.  Send the Veteran a letter requesting any pertinent information to assist VA in attempting to verify any in-service stressors.  Following receipt of any response, appropriate action should be taken to attempt to verify any reported stressors that are capable of verification.

3.  Regardless of whether the Veteran responds to the letter sent in item 2, above, attempt to verify the stressor that is described in the body of this remand involving the snapping of a strap that caused bombs to drop on the flight deck.  At his July 2013 Board hearing, the Veteran estimated that this incident had occurred in March or April 1968, and the timeline that he has given would suggest that he was aboard the USS Wasp at that time.  Unless the Veteran provides different information in response to the notice letter that is to be sent in item 2, above, submit the information as it appears in the body of this remand to the JSRRC for verification attempts.  The JSRRC should take all appropriate steps, to include reviewing the deck logs of the USS Wasp from March 1, 1968, to April 30, 1968.  Any steps that are taken should be documented.

4.  Send this case to the appropriate rating activity for appropriate development to determine: 

(a) the Veteran's level of asbestos exposure in-service.  (This determination may be expressed numerically or may be expressed in terms such as "minimal," "moderate," or "high.")  

If more appropriate, this determination may be expressed in terms of the Veteran's risk level for asbestos exposure during service.  (Again, this determination may be expressed numerically or may be expressed in terms such as "minimal," "moderate," or "high.")  

In estimating the amount of the Veteran's in-service asbestos exposure, the rating activity must discuss (1) the nature of the duties that the Veteran's service treatment records and service personnel records reflect that he performed while in service, and (2) the Veteran's lay descriptions of high levels of asbestos exposure while serving aboard the Wasp while the Wasp was undergoing an overhaul.  

The rating activity must make a specific finding concerning the credibility of the Veteran's statements on in-service asbestos exposure.

(b)  the Veteran's level of asbestos exposure after service.  (This determination may be expressed numerically or may be expressed in terms such as "minimal," "moderate," or "high.")  

If more appropriate, this determination may be expressed in terms of the Veteran's risk level for asbestos exposure following service.  (Again, this determination may be expressed numerically or may be expressed in terms such as "minimal," "moderate," or "high.")  

In estimating the amount of the Veteran's post-service asbestos exposure, the rating activity must discuss each of the Veteran's reported post-service jobs.  The Veteran has reported that he worked (1) in the textile industry from 1971 to 1981, and (2) for a tire company from 1981 to 2006.  The work in the textile industry may include work at a printer's office and/or at a color manufacturer.

Please discuss the specifics of the Veteran's reported post-service employment, as described in the remand portion of this decision, above, and as otherwise described in the claims file.  

The rating activity must make a specific finding concerning the credibility of the Veteran's statements on post-service asbestos exposure.

The rating activity should prepare a memorandum in which it outlines all of its findings for review by the VA examiner in connection with the requested etiology opinion.

5.  Send the claims file to an appropriate examiner to obtain an etiology opinion with respect to the following question.  After review of the claims file and, in particular, the memorandum that is produced by the rating activity in response to the fourth instruction.

If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate examiner.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner is asked to respond to the following question:  Is it at least as likely as not (50 percent probability or more) that the Veteran's interstitial fibrosis was incurred during or caused, at least in part, by his military service, to include as due to in-service asbestos exposure?    

In answering this question, the examiner should discuss the findings of the rating activity with respect to the Veteran's in-service and post-service asbestos exposure.  

Any opinion expressed must be accompanied by a complete rationale, to include a discussion of the facts of the Veteran's case and any pertinent medical principles.

6.  Following completion of the above, and following any additional development deemed appropriate (including the scheduling of a VA examination for the claim of entitlement to service connection for an acquired psychiatric disability, if deemed warranted), again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


